Citation Nr: 0703739	
Decision Date: 02/06/07    Archive Date: 02/14/07	

DOCKET NO.  03-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for polypoid sinusitis. 

2.  Entitlement to service connection for allergic rhinitis. 

3.  Entitlement to service connection for a disorder 
characterized by a spot and/or mass on the left lung. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the residual of exposure to 
asbestos. 

5.  Entitlement to service connection for "exposure" to 
chemicals and asbestos. 

6.  Entitlement to service connection for asthma. 

7.  Entitlement to service connection for a disorder 
characterized by "fatigue". 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from May 1973 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  Polypoid sinusitis is not shown to have been present in 
service, or for a number of years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

2.  Allergic rhinitis is not shown to have been present in 
service, or for a number of years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

3.  A chronic disorder characterized by a spot and/or mass on 
the veteran's left lung is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

4.  Chronic obstructive pulmonary disease is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service, including 
exposure to asbestos.

5.  Chronic residuals of "exposure" to chemicals and/or 
asbestos are not shown to have been present in service, or at 
any time thereafter.

6.  Bronchial asthma is not shown to have been present in 
service, or for a number of years thereafter, nor is it in 
any way the result of any incident or incidents of the 
veteran's period of active military service.

7.  A chronic disorder characterized by "fatigue" is not 
shown to have been present in service, or at any time 
thereafter.


CONCLUSIONS OF LAW

1.  Polypoid sinusitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Allergic rhinitis was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A chronic disorder characterized by a spot and/or mass on 
the veteran's left lung was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A chronic disorder characterized by "exposure" to 
chemicals and/or asbestos was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  Bronchial asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

7.  A chronic disorder characterized by fatigue was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No., 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of August 2002, May 
2003, and January 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
outpatient treatment records and examination reports, as well 
as private inpatient and outpatient treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes: his multiple 
contentions; VA medical records and examination reports; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
polypoid sinusitis and allergic rhinitis, as well as for a 
spot and/or mass on the left lung, chronic obstructive 
pulmonary disease, "exposure" to chemicals and asbestos, 
asthma, and a disorder characterized by "fatigue."  In 
pertinent part, it is argued that all of the aforementioned 
disabilities had their origin as the result of the veteran's 
exposure to asbestos, toxic chemicals, and/or other noxious 
fumes during his period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between a claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case at hand, service medical records fail to document 
the existence of any of the disabilities at issue.  While on 
various occasions during service, the veteran received 
treatment for tonsillitis and/or various other upper 
respiratory infections, at no time during service was it 
shown that the veteran suffered from sinusitis, rhinitis, a 
spot and/or mass on his left lung, chronic obstructive 
pulmonary disease, asthma, or any disability (including 
fatigue) resulting from exposure to chemicals or asbestos.  
As of the time of a service separation examination in April 
1977, the veteran's nose and sinuses were within normal 
limits, as were his lungs and chest.  Radiographic studies of 
the veteran's chest conducted at service separation were 
within normal limits, and no pertinent diagnoses were noted.

The earliest clinical indication of the potential presence of 
chronic sinusitis or rhinitis is revealed by private X-ray 
studies dated in March 1982, almost five years following the 
veteran's discharge from service, at which time there was 
noted the presence of pansinusitis in conjunction with an 
obvious fullness of the soft tissues in both nasal fossae.  
Bronchial asthma, by the veteran's own admission, was first 
noted no earlier than 1978 or 1980, a number of years 
following the veteran's discharge from service.

The Board acknowledges that, at the time of private 
radiographic studies in November 1995, there was noted a 
moderate to fairly pronounced overexpansion of both of the 
veteran's lungs consistent with chronic obstructive pulmonary 
disease, as well as what appeared to be a very small 
calcified granuloma in the veteran's left lower lung.  
However, at no time were these disabilities attributed to any 
incident or incidents of the veteran's period of active 
military service.  Significantly, following a VA medical 
examination in February 2006 [which examination involved a 
full review of the veteran's claims folder, as well as 
various Occupational Safety and Health Administration (OSHA) 
reports on the toxic effects of various chemicals], it was 
the opinion of the examiner that, while the veteran did 
suffer from allergic rhinitis, sinusitis, and bronchial 
asthma, these disabilities were secondary to various 
allergies, and not the result of exposure to chemical toxins 
in service.  Lung spots, also noted on examination, were 
described as inactive and secondary to old granulomas, and 
not the result of any episode of service.  Bronchial asthma 
was further described as "not at least as likely as not" due 
to exposure to chemical solvents, asbestos, or jet engine 
exhaust.

As noted above, the veteran seeks service connection for 
"exposure" to chemicals and asbestos.  However, such 
"exposure," in and of itself, does not represent a disability 
for which service connection might appropriately be granted.  
Nor has it been demonstrated that the veteran currently 
suffers from chronic "fatigue" which is in any way related to 
his active military service.

Regarding the issue of service connection for chronic 
obstructive pulmonary disease related to exposure to 
asbestos, the Board notes that the VA has issued certain 
procedures on asbestos-related diseases which provide 
guidelines for use in the consideration of compensation 
claims based on exposure to asbestos.  See VA Adjudication 
Procedure Manual, 21-1 MR, Part 4, Subpart ii, Chapter 2, 
Section C, para. 9.  (September 29, 2006); see also McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims also indicated that, while the veteran, as a lay 
person, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).  

In the present case, service medical records fail to 
demonstrate the existence of chronic obstructive pulmonary 
disease attributable to inservice asbestos exposure.  In 
point of fact, there is no corroborating evidence that, while 
in service, the veteran was exposed to asbestos.  Even 
assuming, for the sake of argument, that the veteran, as a 
member of the United States Navy, was exposed to asbestos in 
service, there is no evidence of pathology resulting from 
that exposure during the veteran's period of active military 
service.

As noted above, at the time of the veteran's service 
separation examination in April 1977, radiographic studies of 
his chest were within normal limits, and no pertinent 
diagnosis was noted.  Moreover, at the time of private 
radiographic studies in December 1994, there was no evidence 
of any active infiltrates in either of the veteran's lungs.  
Subsequent private X-ray studies conducted in November 1995, 
while significant for the presence of chronic obstructive 
pulmonary disease, showed no evidence of any tumor masses or 
pneumonic-type parenchymal infiltrates suggestive of 
asbestosis.  Significantly, at no time has the veteran's 
chronic obstructive pulmonary disease been attributed to 
asbestos exposure during his period of active military 
service.

The Board has taken into consideration the veteran's 
contentions regarding the origin of the disabilities at 
issue.  However, based on a review of the entire evidence of 
record, the Board is unable to reasonably associate any of 
those disabilities with some incident or incidents of the 
veteran's period of active military service.  Accordingly, 
service connection must be denied.


ORDER

Service connection for polypoid sinusitis is denied.

Service connection for allergic rhinitis is denied.

Service connection for a disorder characterized by a spot 
and/or mass on the left lung is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for "exposure" to chemicals and asbestos 
is denied.

Service connection for asthma is denied.

Service connection for a disorder characterized by "fatigue" 
is denied.




	                        
____________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


